Title: To Thomas Jefferson from James Sullivan, 24 August 1808
From: Sullivan, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Boston 24th Augt 1808 
                  
                  I have yours of the 12th and will continue to act as discreetly as I can in the business of certificates according to your request, until the 13th of next month. Flour &c, has lately risen on an idea, of the exportation from the southern and middle States being impeded; I will have them down in a day or two. There is no engine, but what is, and will be used here against your administration. Truth Justice, and reason are expelled—The calculations you wish for were put into the Mail the 2d of August. 
                  I am with due respect Your humble Servant
                  
                     James Sullivan 
                     
                  
               